Citation Nr: 0934626	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran had recognized service from August 1946 to 
September 1948.  The appellant is claiming benefits as the 
surviving spouse of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In January 2009, the Board denied the appellant's claim.  The 
appellant subsequently appealed the claim to the United 
States Court of Appeals for Veteran's Claims (Court).  In a 
June 2009 Order, the Court granted a May 2009 Motion for 
Remand, filed by the appellee, remanding the appellant's 
claim to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2009 Motion for Remand, the appellee indicated 
that the appellant had not received notice consistent with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  This must be 
remedied on remand to the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Provide the appellant with notice 
consistent with the VCAA and the 
requirements of Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This should include 
informing her of the reason for the prior 
final denial of her claim and what 
constitutes new and material evidence to 
reopen her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



